  4:19-bk-15460 Doc#: 73 Filed: 03/03/20 Entered: 03/03/20 14:56:32 Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                         IN THE EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

IN RE: SANDRA POLSTON,                                                        Case No. 4:19-bk-15460
DEBTOR                                                                                    Chapter 13




EQUITY FINANCIAL, LLC                                                                        MOVANT
vs.



SANDRA POLSTON, Debtor and                                                               RESPONDENTS
JOYCE BRADLEY BABIN, Trustee

                                            ORDER

         Pursuant to the Objection to Confirmation filed herein by Movant, Equity Financial, LLC

and the Court, being fully advised, finds that the Objection is SUSTAINED upon conditions.

         The Debtors agree to strictly comply with all payments to the Chapter 13 Trustee and

with the terms of this Order for the period of March 2020 through March 2021. Should the

Debtors go into default for the period of ten (10) days or more, or fail to comply with any

provision herein, Movant shall give one ten (10) day Notice of Default, and if the default is not

cured within that time, Movant will submit a Motion and Order granting Movant ex parte relief

from the automatic stay without further appearance before this Court. If the current bankruptcy is

dismissed for any reason, the Debtors will be barred from filing another bankruptcy case for 180

days from the date of dismissal.

         IT IS SO ORDERED.

                                             ___________________________________
                                             PHYLLIS JONES
                                             United States Bankruptcy Judge
                                                        Phyllis M. Jones
                                                        United States Bankruptcy Judge
19-000002-700                                           Dated: Mar 03, 2020




                 EOD: March 3, 2020
  4:19-bk-15460 Doc#: 73 Filed: 03/03/20 Entered: 03/03/20 14:56:32 Page 2 of 2




                                             Date: ______________________________

APPROVED AS TO FORM:

MACKIE WOLF ZIENTZ & MANN, P.C.
124 W. Capitol Avenue, Suite 1560
Little Rock, AR 72201
Phone: (501) 218-8111
Facsimile: (501) 588-0070
Email: bsaputo@mwzmlaw.com

By:      /s/ Brien G. Saputo
         Brien G. Saputo (Bar No. 2011255)

Leslie N. Mann (Bar No. 95142)
Sarah Murphy McDaniel (Bar No. 2012130)
Brien G. Saputo (Bar No. 2011255)

Attorney for Movant


By:      /s/Brian Christopher Wilson
         Brian Christopher Wilson
         Attorney at Law
         P.O. Box 3098
         Little Rock, AR 72203


By:      /s/ Patt Pine for_______________________
         Joyce Bradley Babin
         Trustee
         P.O. Box 8064
         Little Rock, AR 72203-8064




19-000002-700
